Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 8,15.
	For example it failed to teach receiving definitions for a data model, the definitions related to one or more changes in functionality of the data model; generating a mapping package comprising one or more mappings for the data model based on the received definitions; deploying, with a mapping translation engine, the mapping package to a network device; and controlling the network device according to the deployed mapping package, which clearly support by the specification on pages 4-15.  This feature in light of other features of the independent claims 1,8,15 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Aftab et al (us 2017/0289060) discloses model driven process for automated development of domain 2.0 virtualized services and applications on cloud infrastructure.
Sterin et al (us 10,852,995) discloses a concept of provisioning data volumes for conatiners running in virtual machines in which storage for the virtual machines are backed by heterogeneous storage devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DUYEN M DOAN/Primary Examiner, Art Unit 2452